   Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 1 of 6 PageID #:2922




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

CHARLENE FIGUEROA and JERMAINE                    )
BURTON, individually and on behalf of all         )
others similarly situated,                        )
                                                  )
               Plaintiffs,                        )       No. 1:19-CV-01306
                                                  )
        v.                                        )       Judge Gary Feinerman
                                                  )
KRONOS INCORPORATED,                              )
                                                  )
               Defendant.                         )

               DEFENDANT’S RESPONSE TO PLAINTIFFS’
     AMENDED MOTION FOR LEAVE TO FILE SUPPLEMENTAL AUTHORITY

        Defendant Kronos Incorporated (“Kronos”) hereby responds to Plaintiffs Amended Motion

for Leave to File Supplemental Authority (ECF No. 101) as follows:

        1.     In Namuwonge v. Kronos, Inc., 2019 WL 6253807 (N.D. Ill. Nov. 22, 2019) (ECF

No. 101-2), Judge Coleman dismissed BIPA section 15(b) and 15(d) claims brought against

Kronos. She also struck plaintiff’s prayer for the $5,000 statutory award for failure to plead

recklessness or intent, confirming that negligence, recklessness, and intent are threshold pleading

requirements. And in allowing the section 15(a) claim to go forward, Judge Coleman relied on a

specific feature of the Namuwonge complaint that Plaintiffs’ Complaint does not share.

        2.     As explained herein, Namuwonge does not simply “pass” on these issues. It

provides substantial support for Kronos’s Motion to Dismiss. It also directly refutes the Woodard

opinion, which Plaintiffs submitted concurrently with Namuwonge. (See ECF No. 101-1.)

   A.          Section 15(b) claim dismissed.

        3.     Namuwonge adds to a unanimous consensus: time clock providers owe no section

15(b) duties when employers use time clocks in the workplace. (See Bernal, ECF No. 77-1;
   Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 2 of 6 PageID #:2922




Cameron, ECF No. 77-2.) Bernal and Cameron dismissed section 15(b) claims against time clock

vendors because section 14/10’s definition of “written release” delegates section 15(b) duties to

employers when data is collected in the employment context. Namuwonge reaches the same

result—dismissal—but relies on another construction advanced by Kronos. Judge Coleman held

that “there is a difference between possessing and collecting biometric information” under BIPA,

and as told by Namuwonge’s complaint, her employer—not Kronos—“collected” the data. (ECF

No. 101-2 at 8.)

        4.     Notably, Judge Coleman rejected the complaint’s conclusory assertion that Kronos

“systematically and automatically collected” Namuwonge’s biometric data. (Id.) Per Judge

Coleman, “the more precise allegation . . . makes clear that Brookdale”—Namuwonge’s

employer—collected the fingerprints using a system that Kronos supplied to Brookdale.” (Id.)

        5.     Plaintiffs’ Complaint includes the same conclusory assertion word-for-word.

(Compare id. (citing Namuwonge Compl. ¶ 89) with Compl. ¶ 79.) It also includes the same “more

precise allegation” that Plaintiffs’ employers collected the data using a system that Kronos

supplied to them. (See Compl. ¶¶ 1–2; 29; 35–37; 49–51.) As in Namuwonge, “these allegations

do not plausibly allege that Kronos collected, captured, or otherwise obtained [Plaintiffs’]

biometric information.” (ECF No. 101-2 at 8.)

   B.          Negligence, recklessness, and intent are threshold pleading requirements.

        6.     Judge Coleman also struck Namuwonge’s prayer for the $5,000 statutory award

because she “d[id] not allege any substantive details regarding whether the allegations were

reckless or intentional.” (Id. at 9.) Judge Coleman thus joins Judge Aspen in holding that

recklessness and intent are threshold pleading requirements under BIPA. See Rogers v. CSX




                                                2
    Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 3 of 6 PageID #:2922




Intermodal Terminals, Inc., 2019 WL 4201570, at *4 (N.D. Ill. Sept. 5, 2019) (submitted by

Marshall plaintiffs as supplemental authority, see ECF No. 81-2).

         7.    Notably, Judge Coleman permitted the prayer for the $1,000 award to move

forward only because Namuwonge alleged that Kronos has no section 15(a) policy. (ECF No.

101-2 at 9.) Judge Coleman viewed this allegation as sufficient to suggest negligence. (Id.) This

narrow holding lends Plaintiffs no support here, however, because unlike Namuwonge, they

clearly allege that Kronos does have a policy. (See Compl. ¶ 28.)

         8.    Finally, Namuwonge and Rogers both directly refute Woodard. In Woodard, a

Cook County trial court judge flatly misread the Illinois Supreme Court’s Rosenbach decision as

holding that a plaintiff need not plead culpability to state a claim for liquidated damages. (See

ECF No. 101-1.) Judges Coleman and Aspen have the better of this argument.

    C.         Section 15(d) claim dismissed.

         9.    Namuwonge’s section 15(d) claim failed because her allegations were too

“speculative” to “plausibly suggest that Kronos disclosed or distributed her data to a third party.”

(ECF No. 101-2 at 7.) It was not sufficient, per Judge Coleman, to “plead on information and

belief” that Kronos “disclosed her fingerprints to other third parties that host the data.”1 (Id.)




1
  Judge Coleman’s view of the distinction between “transmit” and “disclose” is difficult to parse.
In framing the issue, Judge Coleman states that “[s]ection 15(d) limits transfers of biometric
information while section 15(e) requires that private entities to protect biometric information from
disclosure.” (Id. at 6 (emphasis added).) This is incorrect. Section 15(d) limits disclosures of
biometric information; section 15(e) governs transmissions; and “transfer” does not appear in
BIPA at all. Proceeding from this incorrect premise—that section 15(d) “limits transfers”—she
appears to conclude that section 15(d) reaches transmission because “transmit” means “to send or
transfer.” (Id. at 7 (emphasis added).) This reasoning is circular, and the result is wrong: if
transmission is a form of disclosure, then an entity can never “transmit” data while also taking care
to “protect [it] from disclosure,” as section 15(e) expressly contemplates. See 740 ILCS 14/15(e).


                                                  3
   Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 4 of 6 PageID #:2922




        10.     Plaintiffs’ section 15(d) allegations again are identical to Namuwonge’s: “Upon

information and belief, Defendant systematically disclosed Plaintiffs’ biometric [data] to other

currently unknown third parties, which hosted the biometric data in their data centers.” (Compl. ¶

79.) They are too speculative to sustain a section 15(d) claim.

   D.           Section 15(a) claim survives on a narrow ground not applicable here.

        11.     Judge Coleman allowed the section 15(a) to move forward because, in her view,

Namuwonge sufficiently alleged that Kronos never published a policy at all. (ECF No. 101-2 at

6.) Judge Coleman’s narrow holding does not aid Plaintiffs here, because unlike Namuwonge,

Plaintiffs allege quite clearly that Kronos has a policy in place. (Compl. ¶ 28.) All that section

15(a) requires is a policy; it need not come before possession. See Rogers, 2019 WL 4201570, at

*4 (ECF No. 81-2) (allegation was “sufficient to maintain a claim that [defendant] did not comply

with Section 15(a) after [plaintiff’s] fingerprints were collected”) (emphasis added); Bernal, ECF

No. 77-1 at 3–4 (dismissing claim alleging failure to comply with section 15(a) before possession

because “there is no explicit requirement that the schedule or guidelines exist ‘prior to’

possession”).

        WHEREFORE, Kronos respectfully requests that the Court consider this Response and the

cited opinions as additional support for Kronos’s pending Motion to Dismiss.

Dated: December 9, 2019                          Respectfully submitted,

                                         By:     /s/ Melissa A. Siebert
                                                 One of Defendant’s Attorneys

                                                 Melissa A. Siebert (masiebert@shb.com)
                                                 Ian M. Hansen (ihansen@shb.com)
                                                 SHOOK HARDY AND BACON, L.L.P.
                                                 111 S. Wacker Dr. 4700
                                                 Chicago, IL 60606
                                                 Tel.: 312.704.7700
                                                 Fax: 312.558.1195



                                                4
Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 5 of 6 PageID #:2922




                                      Debra Bernard (dbernard@perkinscoie.com)
                                      PERKINS COIE L.L.P.
                                      131 South Dearborn Street, Suite 1700
                                      Chicago, Illinois 60603
                                      Tel.: (312) 324-8559
                                      Fax: (312) 324-9400

                                      Attorneys for Defendant
                                      Kronos Incorporated




                                     5
   Case: 1:19-cv-01306 Document #: 107 Filed: 12/09/19 Page 6 of 6 PageID #:2922




                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 9, 2019, she caused a true and

correct copy of the foregoing Defendant’s Response to Plaintiffs’ Amended Motion For Leave

To File Supplemental Authority to be filed electronically. Notice of this filing will be sent to all

parties registered on this Court’s ECF system by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                      /s/ Melissa A. Siebert
